          Case 4:21-cv-00451-DPM Document 9 Filed 06/15/21 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       CENTRAL DIVISION

MARK and SUSAN REYNOLDS, on behalf
of themselves and their minor children
SOPHIE and LOVEY REYNOLDS                                     PLAINTIFFS

v.                          No. 4:21-cv-451-DPM

BLACKBERRY FARM, LLC; TEXTRON
SPECIALIZED VEHICLES d/b/a E-Z GO;
and MIKEY'S MOTORS, LLC                                    DEFENDANTS

THOMAS and GINGER BLACKMON, on behalf
of themselves and their minor children GRACE
and CLARK BLACKMON                                            PLAINTIFFS

v.                         No. 4:21-cv-459-DPM

BLACKBERRY FARM, LLC; TEXTRON
SPECIALIZED VEHICLES d/b/a E-Z GO;
and MIKEY'S MOTORS, LLC                                    DEFENDANTS

                                   ORDER
       A golf cart crash involving Arkansawyer families visiting a
Tennessee resort has generated two lawsuits. The lawyers in each case
are the same. Common questions of fact and law exist. In their Federal
Rule of Civil Procedure 26(£) reports, the parties should address
whether consolidation or coordination would be most useful.              See
FED.   R. CIV. P. 42.
  Case 4:21-cv-00451-DPM Document 9 Filed 06/15/21 Page 2 of 2



So Ordered.


                            D.P. Marshall Jr.
                            United States District Judge




                              -2-
